Citation Nr: 1742321	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-24 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include anxiety and depression; and if so, whether the criteria for service connection are met.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1986 to November 1990 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety and depression was denied in a May 2004 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for an acquired psychiatric disorder in service or within one year after discharge. The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The May 2004 decision thereby became final. 

Since that final decision, the Board finds that the Veteran submitted new and material evidence.  Specifically, the Veteran submitted service treatment records from September 1990 which stated that the Veteran was "feeling down or depressed".  See May 2017 Medical Treatment Record.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's acquired psychiatric disorder began in service, and the Board will reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

In August 2017, the Veteran's representative motioned to have the case advanced on the docket. The Board will grant the motion to advance the case on the docket as there is sufficient evidence of severe financial hardship.  See 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c) (2017).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision dated in May 2004, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder on the basis that the Veteran's available service records contained no evidence showing treatment or diagnosis for an acquired psychiatric disorder in service or within one year after discharge; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the May 2004 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The May 2004 rating decision denying service connection for an acquired psychiatric is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).




ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety and depression has been received, the application to reopen is granted.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of this claim.

Specifically, the Board finds that a new VA examination and opinion is warranted for the Veteran's claim.  In January 2017 the Veteran underwent a private psychiatric examination for his acquired psychiatric disorder.  The examiner diagnosed the Veteran with schizophrenia and major depressive disorder.  The examiner did not provide an opinion as to the etiology of the Veteran's acquired psychiatric disorder other than summarily concluding the Veteran began experiencing symptoms of depression during his military service.  As the etiology opinion of the Veteran's acquired psychiatric disorder is necessary to make a decision on the Veteran's claim, and the examination provided is inadequate, remand is required to obtain this opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The entire claims file (and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

a)  The examiner must identify any and all diagnoses, including, but not limited to, anxiety and depression.

b)  The examiner must provide an opinion, including specific findings, as to the following: whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder began during active service or is related to any incident of service.

As part of the opinion, the examiner must address the Veteran's lay statements and the lay statements provided by the Veteran's sisters regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above actions and any other development deemed necessary, the Veteran's remanded claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


